                      Case 1:18-cv-11339-DLC Document 13 Filed 04/01/19 Page 1 of 6
O AO 121 (6/90)
TO:

                  Register of Copyrights                                                           REPORT ON THE
                  Copyright Office                                                         FILING OR DETERMINATION OF AN
                  Library of Congress                                                             ACTION OR APPEAL
                  Washington, D.C. 20559                                                       REGARDING A COPYRIGHT



     In compliance with the provisions of 17 U.S.C. 508, you are hereby advised that a court action or appeal has been filed
on the following copyright(s):
                                                                     COURT NAME AND LOCATION
        G
        ✔ ACTION           G APPEAL                                   U.S. DISTRICT COURT
DOCKET NO.                      DATE FILED                            SOUTHERN DISTRICT OF NEW YORK
    18-cv-11339-DLC                       12/5/2018                   500 PEARL STREET, NEW YORK, N.Y. 10007
PLAINTIFF                                                                         DEFENDANT
 Strike 3 Holdings, LLC                                                           John Doe
                                                                                  as subscriber assigned IP address 67.243.217.1



       COPYRIGHT
                                                            TITLE OF WORK                                                 AUTHOR OR WORK
    REGISTRATION NO.

1 See Attached List              See Attached List                                                              See Attached List

2

3

4

5



      In the above-entitled case, the following copyright(s) have been included:
DATE INCLUDED                   INCLUDED BY
                                         G Amendment                 G Answer               G Cross Bill              G Other Pleading
       COPYRIGHT
                                                            TITLE OF WORK                                                 AUTHOR OF WORK
    REGISTRATION NO.

1 See Attached List              See Attached List                                                              See Attached List

2

3                                                                     .


    In the above-entitled case, a final decision was rendered on the date entered below. A copy of the order or judgment
together with the written opinion, if any, of the court is attached.
COPY ATTACHED                                                WRITTEN OPINION ATTACHED                                        DATE RENDERED

            G Order        G Judgment                                     G Yes        G
                                                                                       ✔ No                                            3/29/2019

CLERK                                                        (BY) DEPUTY CLERK                                               DATE

Ruby J. Krajick                                              s/K.Mango                                                                  4/1/2019
                  1) Upon initiation of action,               2) Upon filing of document adding copyright(s),        3) Upon termination of action,
                     mail copy to Register of Copyrights         mail copy to Register of Copyrights                     mail copy to Register of Copyrights
DISTRIBUTION:
                  4) In the event of an appeal, forward copy to Appellate Court               5) Case File Copy



        Print                       Save As...                                                                                                Reset
            Case 1:18-cv-11339-DLC Document 13 Filed 04/01/19 Page 2 of 6


                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


 STRIKE 3 HOLDINGS, LLC,
                                                      Civil Action No. 1:18-cv-11339-DLC
                       Plaintiff,

 v.

 JOHN DOE subscriber assigned IP address
 67.243.217.1,

                       Defendant.


                   PLAINTIFF’S NOTICE OF SETTLEMENT AND
              VOLUNTARY DISMISSAL WITH PREJUDICE OF JOHN DOE

       PLEASE TAKE NOTICE, Plaintiff Strike 3 Holdings, LLC (“Plaintiff”) has settled this

matter with John Doe, subscriber assigned IP address 67.243.217.1 (“Defendant”), through

Defendant’s counsel, Robert Cashman, Esq. Pursuant to the settlement agreement’s terms,

Plaintiff hereby voluntarily dismisses Defendant from this action with prejudice.      Pursuant to

Fed.R.Civ.P. 41(a)(1)(A)(i) Defendant John Doe has neither answered Plaintiff’s Complaint nor

filed a motion for summary judgment.

       Consistent herewith Plaintiff consents to the Court having its case closed for administrative

purposes.

Dated: March 29, 2019                        Respectfully submitted,


                                             By:     /s/ Jacqueline M. James__
                                                     Jacqueline M. James, Esq. (#1845)
                                                     The James Law Firm, PLLC
                                                     445 Hamilton Avenue, Suite 1102
                                                     White Plains, New York 10601
                                                     T: 914-358-6423
                                                     F: 914-358-6424
                                                     E-mail: jjames@jacquelinejameslaw.com
                                                     Attorneys for Plaintiff

                                                 1
          Case 1:18-cv-11339-DLC Document 13 Filed 04/01/19 Page 3 of 6




                                 CERTIFICATE OF SERVICE

       I hereby certify that on March 29, 2019, I electronically filed the foregoing document with

the Clerk of the Court using CM/ECF and that service was perfected on all counsel of record and

interested parties through this system.


                                                    By: /s/ Jacqueline M. James__
                                                           Jacqueline M. James, Esq.




                                                2
                                Case 1:18-cv-11339-DLC Document 13 Filed 04/01/19 Page 4 of 6
                                                        Exhibit A to the Complaint
Location: New York, NY                                                                                IP Address: 67.243.217.1
Total Works Infringed: 51                                                                             ISP: Spectrum
 Work        Hash                                        Site                UTC          Published         CRO App. File   CRO Number
                                                                                                            Date
 1           8578E84315C1726CA00BD19A6FB228412A348BC0    Blacked             10/16/2018   08/23/2017        10/10/2017      PA0002086163
                                                                             04:10:33
 2           03FCA7413DBF56D8E3AC2200A1E056B87985B609    Tushy               04/28/2018   04/26/2018        06/19/2018      PA0002126639
                                                                             14:31:25
 3           0618DD61DD8B80E968FB816BE1205BD784006B4B    Vixen               09/15/2018   09/14/2018        11/01/2018      17094105331
                                                                             01:38:16
 4           097F3D08B5C5DDCC34B253B94F3F3E7D04E93E77    Blacked             08/15/2018   02/09/2018        03/02/2018      PA0002104745
                                                                             01:06:21
 5           190306A32526F5F23C30DF8C72FA6E6DF8379A4B    Blacked             06/07/2018   10/22/2017        11/21/2017      PA0002063627
                                                                             00:06:40
 6           1955DF5BFBEC5C70C682AE206E2209755F572760    Blacked             04/03/2018   06/14/2017        07/07/2017      PA0002070824
                                                                             03:01:30
 7           1A39E8D1A9F6C849073CE98ED44EE8183CD834F2    Blacked             08/08/2018   03/01/2018        04/12/2018      PA0002091580
                                                                             02:48:48
 8           1D3C4E5D3BC8C277A7728459A56D47ECFE6AD240    Tushy               09/21/2018   01/16/2018        01/24/2018      PA0002101757
                                                                             02:47:34
 9           1FDA7CDB777A9CCFD94FD57D7605D32EF81731F4    Tushy               06/10/2018   06/10/2018        07/14/2018      PA0002128387
                                                                             19:25:39
 10          2318369BA580F94E503252129C2BE2610F546255    Tushy               07/01/2018   06/30/2018        07/26/2018      PA0002112157
                                                                             15:45:01
 11          288E3230468D4D5ECB37B134C2B34F494EABA720    Tushy               10/15/2018   07/10/2018        08/07/2018      PA0002132397
                                                                             02:07:54
 12          2CD9810A3E3426D2595BD4D10B8F7E1B5E3BD0A1    Vixen               08/21/2018   07/18/2018        09/01/2018      PA0002119684
                                                                             23:09:31
 13          3B5D9E3A6A6E4F83B8D2901A1EB499CF979FB68A    Blacked             07/16/2018   07/14/2018        08/07/2018      PA0002131895
                                                                             00:58:24
 14          3B966541493949E2F48A2034CCAB2FFDF9719718    Vixen               07/18/2018   01/19/2018        03/02/2018      PA0002104769
                                                                             01:46:07
 15          3BDD484D8950336CB8885552339DB88355DF7EEB    Blacked             04/11/2018   04/10/2018        05/23/2018      PA0002101304
                                                                             22:37:32
 16          3E7F8AA5557DEAB0E3A3246CC9DA006C63423374    Blacked             06/06/2018   10/27/2017        11/27/2017      PA0002098016
                                                                             23:56:38
                          Case 1:18-cv-11339-DLC Document 13 Filed 04/01/19 Page 5 of 6
Work   Hash                                       Site        UTC          Published      CRO App. File   CRO Number
                                                                                          Date
17     43484134D4259093B9E6C9DCAECCE5C46E67A30C   Tushy       08/12/2018   07/20/2017     08/11/2017      PA0002046869
                                                              20:07:15
18     43EE7035624FDA611EC63494F9FCBB78FA578F75   Tushy       08/14/2018   08/14/2018     09/01/2018      PA0002119587
                                                              23:53:27
19     5256B65E523BCBE18B3BA99EFB719D22C52EAE24   Vixen       07/29/2018   07/28/2018     09/01/2018      PA0002119572
                                                              02:41:44
20     54A917617FD97D7134FD1A57B1BFD994C61F5AFD   Vixen       05/15/2018   06/23/2017     07/07/2017      PA0002070829
                                                              02:37:51
21     5BFE637521EFB20903511448DBBDA086387CEB48   Vixen       04/28/2018   04/24/2018     06/19/2018      PA0002126671
                                                              03:08:34
22     5CF8ACF22C5843DABAFCAB2361A1D5D07E5821EE   Blacked     04/08/2018   02/19/2018     03/02/2018      PA0002104735
                                                              16:09:48
23     62262C61602C01235FC02017D912EEDBFD38EA22   Vixen       09/03/2018   09/01/2018     11/01/2018      17094105581
                                                              17:26:39
24     6316F02D3EC9766C1421069B2242E2AE56DD6EA4   Vixen       06/25/2018   06/23/2018     07/26/2018      PA0002112155
                                                              02:26:47
25     664EE12160D3921C7DE95C16999DE82E95FA7741   Tushy       07/22/2018   01/31/2018     02/20/2018      PA0002104182
                                                              21:35:38
26     6812B1755573BDF95745FDCE9FF96074A7D862AD   Blacked     05/24/2018   05/24/2018     07/14/2018      PA0002128376
                                                              23:15:06
27     6EA3FD7F30929CC42BF2F8291365E3068C11543A   Tushy       05/23/2018   05/21/2018     07/14/2018      PA0002131769
                                                              17:46:12
28     6F7F2747E89912D8C18566274565E417A1960FB7   Blacked     07/05/2018   07/04/2018     08/07/2018      PA0002131913
                                                              00:40:06
29     71D79C9682AA689CB51FF049D3E49C9688D5BFB6   Blacked     04/06/2018   09/02/2017     09/15/2017      PA0002052847
                                                              15:49:07
30     762449C64B6C5833DC12E5B7BB3DA3D2954BEB45   Blacked     05/16/2018   05/15/2018     06/19/2018      PA0002126654
                                                              02:15:06
31     823A7162BA082516F12631D88A05996DB8DA64A9   Blacked     07/22/2018   07/19/2018     09/05/2018      PA0002135006
                                                              03:48:22
32     84D82A3233F73E28288117A6708C0F06532AE398   Blacked     06/10/2018   06/09/2018     07/14/2018      PA0002130453
                                                              06:58:37
33     872A849502C2254D305F9ADE13F9905E74838C88   Blacked     08/27/2018   04/30/2017     06/15/2017      PA0002037580
                                                              17:23:52
34     8A8DF88281CE0785D71C06AF8B975C595E038709   Blacked     10/12/2018   10/12/2018     10/28/2018      PA0002130455
                                                              21:48:22
                          Case 1:18-cv-11339-DLC Document 13 Filed 04/01/19 Page 6 of 6
Work   Hash                                       Site          UTC          Published    CRO App. File   CRO Number
                                                                                          Date
35     8C8AB336816360442399E882FD45D01724315BFE   Blacked       06/18/2018   09/12/2017   09/15/2017      PA0002052846
                                                                05:28:34
36     96964CD2E4F8BAF8EE290DC33962B3A520BDA4E7   Tushy         04/03/2018   08/04/2017   08/17/2017      PA0002077666
                                                                03:13:32
37     A5DA523CE6546680FB93917F0A95AB56460A3877   Blacked       03/27/2018   03/26/2018   04/12/2018      PA0002091525
                                                                22:12:50
38     A94B6B7F8EA91FFB3C7E4B878BDD92F5C0D97069   Tushy         04/14/2018   03/02/2018   04/17/2018      PA0002116728
                                                                17:14:24
39     A9FA6BCB00C883739E7D72755145D97C30645E40   Tushy         06/22/2018   10/13/2017   10/19/2017      PA0002058299
                                                                03:22:50
40     AE38F5BECFDCCB6C6F3287C6A70A5664D0A965E0   Blacked Raw   08/24/2018   06/06/2018   07/14/2018      PA0002128447
                                                                01:52:59
41     B2C23D9729A2336B1E117DE76AD3DADCC6F79B21   Blacked       05/01/2018   04/30/2018   05/24/2018      PA0002101364
                                                                03:11:30
42     CE3D211E16559B8356A1306181381D8A1E7F98F3   Blacked       06/06/2018   11/11/2017   11/27/2017      PA0002098000
                                                                02:06:24
43     D63FB06AF6B302DA4424F4FE9C18954ADA910F75   Tushy         06/21/2018   06/20/2018   08/07/2018      PA0002132405
                                                                23:40:06
44     E3D7FA29C9F6754E16C7D1FEFDF33C64C064617B   Vixen         05/29/2018   05/29/2018   07/14/2018      PA0002128390
                                                                21:55:08
45     E54618D0F31D450D08F63E9C3CA1FD302DB64881   Blacked       05/28/2018   06/24/2017   07/07/2017      PA0002070822
                                                                19:16:22
46     E84FDBF0913E0C6E15B2F73D36F96D3027B82BE2   Vixen         05/23/2018   05/19/2018   07/14/2018      PA0002128156
                                                                15:00:20
47     EA39AD116E1AD82A259908E827ABCC1AAF1D19D5 Vixen           07/21/2018   04/09/2017   06/05/2017      PA0002052836
                                                                02:21:41
48     EF485D5F3AE56A95C100904DCBEFECAB1CAB8D8B   Blacked       06/12/2018   10/07/2017   10/19/2017      PA0002058300
                                                                01:29:24
49     F94D293EABA667A2333C86C17E642EF4A656578E   Vixen         09/25/2018   11/10/2017   12/04/2017      PA0002097978
                                                                02:26:54
50     FAEA8398C835E15B0A64F8D8AAC68B284D70300A   Blacked       10/15/2018   08/18/2018   09/05/2018      PA0002135664
                                                                02:13:40
51     FCC6E64C53FFBAC958B981F6F6C66DECC1071B58   Tushy         04/17/2018   04/16/2018   06/18/2018      PA0002126681
                                                                03:30:44
